                                          Case 4:21-cv-03434-JSW Document 29 Filed 07/29/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LISABETH HANSCOM,                                   Case No. 21-cv-03434-JSW
                                                        Plaintiff,
                                   8
                                                                                             ORDER TO SHOW CAUSE
                                                 v.
                                   9                                                         Re: Dkt. Nos. 23, 28
                                  10     REYNOLDS CONSUMER PRODUCTS
                                         LLC, et al.,
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          On July 13, 2021, Plaintiff filed her opposition to Defendants’ motion to dismiss and filed

                                  14   separate objections to Defendants’ request for judicial notice. On July 20, 2021, Defendants filed

                                  15   a reply in support of the motion to dismiss and filed a separate response in support of the request

                                  16   for judicial notice. Plaintiff is HEREBY ORDERED TO SHOW CAUSE why the Court should

                                  17   not strike her opposition to the request for judicial notice, see Northern District Civil Local Rule

                                  18   7-3(a), and Defendants are HEREBY ORDERED TO SHOW CAUSE why the Court should not

                                  19   strike the response in support of its request for judicial notice. Id. 7-3(c). The parties’ responses

                                  20   to this Order to Show Cause shall be due by August 4, 2021.

                                  21          IT IS SO ORDERED.

                                  22   Dated: July 29, 2021

                                  23                                                    ______________________________________
                                                                                        JEFFREY S. WHITE
                                  24                                                    United States District Judge
                                  25

                                  26

                                  27

                                  28
